Citation Nr: 0334402	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

3.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to September 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for bilateral 
hearing loss, granted service connection and assigned a 
rating of 20 percent for diabetes mellitus, and confirmed a 
previously assigned 50 percent rating for post-traumatic 
stress disorder (PTSD).

In February 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veteran's Law Judge in Washington, DC.  A 
transcript of that hearing is of record.

In the VA Form 646, dated in September 2002, the veteran's 
representative indicated that the issues on appeal included, 
among the issues mentioned above, service connection for 
psychiatric problems with insomnia and sleep disturbance, and 
service connection for heart disease secondary to diabetes.  
The veteran's notice of disagreement and Form 9, however, 
addressed only service connection for bilateral hearing loss, 
initial disability rating in excess of 20 percent for 
diabetes mellitus, and disability rating in excess of 50 
percent for PTSD.  The additional issues raised by the 
veteran's representative are referred to the RO for 
appropriate development.




REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal. 

I.  Service Connection for Bilateral Hearing Loss

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefines VA's duty to assist and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  

The VCAA provides that VA will make efforts to obtain the 
claimant's service medical records in compensation claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  In a 
February 1999 rating decision, the RO indicated that no 
service medical records were available for review.  The RO 
stated that service medical records were requested, but none 
were submitted by the National Personnel Records Center in 
St. Louis, Missouri.

In cases involving missing service medical records, VA has a 
heightened obligation to assist the claimant in the 
development of the case.  In Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), the Federal Circuit elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records and must 
inform the veteran of their absence so that he may 
independently seek to obtain them.  Hayre, 188 F.3d at 1331- 
32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

The heightened duty to assist includes searching for 
alternate methods of proving service connection.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991) (holding that, where the 
veteran's service medical records are unavailable through no 
fault of the veteran, there is a heightened obligation for VA 
to assist the veteran in the development of his case and to 
provide reasons or bases for any adverse decision rendered 
without these records); Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, 
where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases such as this in 
which service medical records are missing.  The following 
non-exhaustive list of documents may be substituted for 
service medical records in this case: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians by which or by whom 
a veteran may have been treated, especially soon after 
service discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and insurance examinations.  VA Adjudication 
Procedure Manual, Manual M21-1, Part III, paragraph 4.25(c) 
and 4.29 (October 6, 1993).  The veteran has not been 
informed of these alternate sources which could be utilized 
in substantiating his claims.  A remand is therefore required 
to rectify this procedural defect.

II.  Increased Rating for Diabetes Mellitus

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  
38 U.S.C.A. § 5103A(b)(1), (2).  

The veteran contends that his service-connected diabetes 
mellitus warrants a disability rating in excess of 20 
percent.  At his February 2003 hearing, the veteran testified 
that he takes oral medication (Metformin) and insulin 
(hormonal and regular), receives treatment once every three 
months, ambulates with difficulty, and that his diabetes is 
not controlled.  VA treatment records also indicate that the 
veteran's diabetes is not controlled.  In his notice of 
disagreement, the veteran stated that he has had ketoacidosis 
and hypoglycemic reactions, is on a very restricted diet, and 
restricts his activities.  The VCAA requires that the veteran 
be accorded a VA medical examination to determine the current 
severity of his service-connected diabetes mellitus. 

III.  Increased Rating for PTSD

The veteran contends that his PTSD warrants a higher 
disability rating than the current 50 percent.  At his 
February 2003 hearing, the veteran testified that has had 56 
or 57 jobs since discharge because he gets frustrated, quits, 
sometimes moves into the woods, and goes on the "fringes."  
He stated that he has trouble sleeping and that on a good 
night he gets three hours at one time.  He has nightmares 
about two to three times a week and experiences flashbacks.  
He receives one-on-one therapy once every three months and is 
on antidepressant medication and sleeping pills.  He 
testified that he has no friends and that he does not 
socialize with his family or anyone else.  He is very 
isolated and if he did not have familial and financial 
obligations, he would go live "in the fringes" in Southern 
Ohio again. 

Under the VCAA, a current VA examination is required to make 
a decision on this claim so as to assess the current severity 
of the veteran's PTSD and determine if a higher rating is 
warranted.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should contact the National 
Personnel Records Center located at 
9700 Page Avenue, St. Louis, Missouri, 
63132-5100, and request complete 
copies of the veteran's service 
medical records for the veteran's 
period of service from July 1960 to 
September 1969.  If any records 
requested are unavailable, or the 
search for such records yields 
negative results, that fact should be 
clearly documented in the appellant's 
claims folder, and the appellant 
should be notified and given the 
opportunity to submit alternate 
evidence.

3.	The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for hearing loss, 
diabetes mellitus and PTSD-the 
records of which have not already been 
obtained.  After securing any 
necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

4.	After all available records are 
associated with the claims file, the 
veteran should be scheduled for a VA 
examination to determine the severity 
of his service-connected diabetes 
mellitus.  Specifically, the examiner 
should express an opinion as to 
whether the veteran is on a restricted 
diet, has to regulate his activities, 
has episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalizations or visits to a 
diabetic care provider, or has either 
progressive loss of weight and 
strength.  The veteran's VA claims 
folder, including all information 
received pursuant to the above 
requests, as well as a copy of this 
remand, must be made available to the 
examiner for review in connection with 
the examination.  All necessary tests 
and studies should be accomplished, 
and all clinical manifestations should 
be reported in detail.

5.	The veteran should also be scheduled 
for VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The veteran's 
VA claims folder, including all 
information received pursuant to the 
above requests, as well as a copy of 
this remand, must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
tests must be conducted, and the 
findings of the examiner must address 
the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment 
due to PTSD.  

The examiner should provide an opinion 
as to the extent to which PTSD causes 
occupational and social impairment 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and 
inability to establish and maintain 
effective relationships.  Moreover, it 
should be noted whether there is total 
occupational and social impairment, 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, or 
own name.  

6.	Thereafter, the RO should review the 
claims file to ensure the requested 
development has been completed-
including the examination findings 
addressing the applicable rating 
criteria.  If not, take corrective 
action.  See 38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 
(1998).  

7.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to service connection for bilateral 
hearing loss, an initial disability 
rating in excess of 20 percent for 
diabetes mellitus, and a disability 
rating in excess of 50 percent for 
PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This document should include 
detailed reasons and bases for the 
decision reached.  They should then be 
afforded the applicable time period in 
which to respond.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

